DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 03/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent 10,611,907 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title: “INFORMATION CARRYING CARD COMPRISING A CROSS-LINKED POLYMER COMPOSITION, AND METHOD OF MAKING THE SAME” has been changed to: -- METHOD OF MAKING AN INFORMATION CARRYING CARD COMPRISING A CROSS-LINKED POLYMER COMPOSITION --.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claim 1, specifically the prior art fails to disclose or render obvious the claimed limitations including “placing a breathable release film over the inlay layer after dispensing the crosslinkable polymer composition into the at least one cavity to form a sandwich structure”, as claimed in independent claim 1.			

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in 



/AZM A PARVEZ/Examiner, Art Unit 3729               
     
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729